DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-19 are pending and are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Fang et al.
Claims 1, 3-4, 8-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (Catalysts 2019, 9, 732; doi:10.3390/catal9090732, published August 29, 2019, as cited in the IDS filed 05/31/2022).
Regarding claim 1, Fang teaches a method of preparing a library for sequencing, comprising:
(a) in a coupled reaction, (i) contacting a population of nucleic acid fragments with a
tailing enzyme to produce tailed fragments, and (ii) ligating to the tailed fragments a sequencing
adapter with a ligase to produce adapter-tagged fragments; and (e.g. p. 8, Fig. 6 (A))
(b) separating adapter-tagged fragments from the tailing enzyme and the ligase to
produce separated adapter-tagged fragments and, optionally, separated tailing enzyme and/or
separated ligase. (e.g. p. 8, Fig. 6 (A); “Ampure Beads” are used to separate).
	Regarding claim 3, Fang teaches wherein the tailing enzyme is immobilized on a
magnetic bead (e.g. p.12, section 3.8; “an aliquot of Taq DNA polymerase conjugated to
magnetic beads was added to the end-repaired library and A-tailing was performed”).
Regarding claim 4, Fang teaches wherein the separating the adapter tagged fragments
further comprises subjecting the coupled reaction to a magnetic field (e.g. p. 8, Fig. 6(A);
Ampure beads).
	Regarding claim 8, Fang teaches wherein the coupled reaction steps occur in a single tube, well, capillary, flow cell or surface (e.g. section 3.6; Ligase Activity Assay).
Regarding claim 9, Fang teaches wherein the tailing enzyme and the ligase are soluble
enzymes (e.g. p. 12, section 3.8; “For the workflow of soluble enzymes…”).
Regarding claim 11, Fang teaches wherein the population of nucleic acid fragments
comprise deoxyribonucleic acid fragments (e.g. p. 12, section 3.8; “DNA library Preparation and
Sequencing”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Fang et al.
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (Catalysts 2019, 9, 732; doi:10.3390/catal9090732, published August 29, 2019, as cited in the IDS filed 05/31/2022), and applied to claims 1, 3-4, 8-9 and 11-13 above.
Regarding claims 2 and 5-6, Fang teaches wherein the tailing enzyme is immobilized (e.g. p. 12, section 3.8; “Taq DNA polymerase conjugated to magnetic beads was added to the end-repaired library and A-tailing was performed”). Fang does not teach in the same workflow an immobilized ligase and further they do not teach the support being a magnetic bead and using a magnetic field to remove the adapter tagged fragments. However, throughout the Fang reference they teach immobilizing T4 DNA Ligase as a model enzyme to study the effect of immobilization strategies (e.g. p. 12, last paragraph) as well as using the magnetic bead as a basic immobilization model (e.g. p. 12, last paragraph). Fang also teaches using a magnet to remove enzyme-coated beads (e.g. p. 8, 3rd paragraph). It would have been prima facie obvious to one of ordinary skill in the art to modify the Fang reference to utilize an immobilized ligase on a magnetic bead and the magnetic field to remove the adapter tagged fragments since Fang
states in the last sentence of p. 12-13 “The optimized immobilized T4 DNA ligase successfully demonstrates its potential application in DNA library preparation for Illumina next-generation sequencing by minimizing GC-bias compared to its soluble enzyme counterpart”. An ordinary artisan would have a reasonable expectation of success since Fang teaches the immobilized ligase is superior to the soluble ligase.
Regarding claim 7, Fang teaches a workflow wherein the A-tailing enzyme is removed before adaptor ligation, and thus are on separate supports (e.g. p. 8, Fig. 6 (A)).
Regarding claim 14, Fang teaches the method of claim 1 and further teaches that an advantage to using immobilized enzymes is the reusability of the enzymes after removal (e.g. Abstract; “Immobilized enzymes facilitate catalyst re-use”). It would have been prima facie obvious to one of ordinary skill in the art to go a step further after removal of the enzymes and re-use them in the same method of claim 1 with a new population of nucleic acids. One would be motivated to do so because the re-use of the enzymes saves money. An ordinary artisan would have a reasonable expectation for success in practicing the invention of claim 14 because Fang teaches the same process in claim 1 and also teaches re-use of the enzymes.
Fang et al. and Legget et al.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al.
(Catalysts, 9, 732, pp. 1-14; 2019, published Aug. 29, 2019), as applied to claims 1-9 and 11-14 above, and further in view of Legget et al. (Journal of Experimental Botany, Vol. 68, No. 20 pp. 5419–5429, 2017), both are cited in the IDS filed 05/31/2022.
Regarding claim 10, Fang teaches all of the limitations of claim 1, however they are silent on the
limitation of the nucleic acids comprising RNA. Legget teaches sequencing prep and nanopore technology utilizing RNA (e.g. p. 5426, 1st col., 1st paragraph).
Regarding claims 12 and 13, Fang teaches all of the limitations of claim 1, however they do not
teach wherein the nucleic acids input is less than 100ng and even further less than 10ng. However,
Legget does teach wherein the input for Oxford Nanopore Technology only requires 10ng and it is even
possible to sequence even lower amounts (e.g. p. 5421, 1st col., last paragraph).
Regarding claim 15, Fang teaches all of the limitations of claim 1 and 14, however Fang does not
further teach wherein the sequencing library is further sequenced using nanopore technology. Legget
teaches the nanopore technology as set forth in claim 15 (e.g. p. 5420, 2nd col., 2nd paragraph).
Regarding claims 16-18, Legget is relied upon for the teaching of claim 15, which also teaches
on p. 5421, “Sequencing runs typically last up to 48 h, but the first 24 h tend to produce much higher
yields, as flow cell performance gradually declines. At 8 h intervals, mux scans are performed by the
system in order to choose the highest performing nanopore in each channel’s group of four. Legget also
teaches using the MinION flow cell (e.g. p. 5421; “MinION Performance section”); the same flow cell the
instant application uses.
There is reason to believe the activity of the nanopores and the number of reads per nanopore
would be the same as the instant application because the same hardware would reasonably give the
same results.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the
support of rejections wherein the prior art discloses subject matter which there is reason to believe
inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a
situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior
art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Regarding claim 19, Fang teaches all of the limitations of claim 1, however it does not teach the
adaptor being a hairpin used in the nanopore sequencing. Legget teaches the use of a hairpin adaptor in
nanopore sequencing (e.g. p. 5420, 2nd col., last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art to modify Fang’s
reference to further sequence the sequencing library using nanopore technology. One would have been
motivated to do so because nanopore sequencing saves time and money. As per legget p. 5420, 2nd
paragraph, “ONT’s MinION is a 4-inch long USB-powered device that is provided together with two
flowcells and reagents for just US$1000…ONT’s approach has already begun to democratize sequencing,
enabling almost any research group anywhere in the world to purchase their own sequencer and to use
genomics in their research”. The ordinary artisan would have a reasonable expectation of success since
Fang and Legget are in the same field of endeavor of sequencing nucleic acids.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
US 11,377,654 B2
Claims 1-6 and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,377,654 B2, herein after referred to as the ‘654 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘654 patent would anticipate the stated claims of the instant application.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN K. WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.K.W./Examiner, Art Unit 1675                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1675